DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.

Election/Restrictions
Claims 1 and 14 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 06/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/29/2020 is fully withdrawn in light of the cancellation of claims 23-25.  Claims 7-10, 12, 13, 17-22, 26, 27, directed to non-elected groups are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-22, 26-28, and 32-37 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious an apparatus for fatigue testing a wind turbine blade specimen comprising a first support assembly comprising a first holder for constraining a first end of the specimen wherein the first support assembly includes a double pivot mechanism having a fixed length between an upper pivot and a lower pivot in combination with the remaining claim limitations.

Regarding claim 14, none of the prior art alone or in combination neither discloses nor renders obvious a method of fatigue testing a wind turbine blade specimen comprising providing an apparatus having first and second support assemblies for the specimen where the first support assembly includes a double pivot mechanism having a fixed length between an upper pivot and a lower pivot in combination with the remaining claim limitations.

Regarding claim 35, none of the prior art alone or in combination neither discloses nor renders obvious an apparatus for fatigue testing a wind turbine blade specimen wherein the first and second support assemblies prevent movement of the first and second holders in the first transverse direction beyond their respective static positions in combination with the remaining claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863